Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 21 and 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 38-40, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups II and III as set forth in the Office action mailed on 06/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

31.	(Currently amended) The inflatable transfer mattress of claim 30, wherein the predetermined angle is an angle in a range of 0-30 degrees.

Authorization for this examiner’s amendment was given in an interview with Daniel Tarr on 04/28/2022.

Allowable Subject Matter
Claims 21 and 33 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 21 and 33. More specifically, the closest prior art references are U.S. Patent No. 5067189 issued to Weedling, WIPO Publication No. WO2013/166003 issued to Stryker, and lastly U.S. Publication No. 20160324707 issued to Lachenbruch.
The combination of structure present in claims 21 and 33 were not found in the prior art of record. In particular, the limitation “wherein the first air flow is configured to inflate the internal volume to support a patient in contact with the top panel, wherein each of the plurality of pontoons is fluidically isolated from the internal volume… and wherein each of the plurality of inflatable pontoons is configured to act as a stringer when in a deflated state” in combination with the other structure present in claims 21 and 33 were not found in the prior art of record.
Weedling describes a patient support device that comprises of multiple compartments which could be interpreted as pontoons. The problem arises in that both the internal volume and the pontoons are both configured to receive some sort of air flow and the pontoons are fluidically isolated from the internal volume.
 Madsen describes pontoons that are positioned within an internal volume but fails to disclose that the pontoons act as a stringer when in a deflated state.
Lastly newly found reference Lachenbruch describes fluidically isolated pontoons positioned within a mattress but again fails to disclose that these pontoons are configured to act as a stringer when in a deflated state.
 Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 21 and 33 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 21 and 33 in view of the prior art of record.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673